UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
OLGA MADORSKAYA, individually and
on behalf of all others similarly situated,

                                Plaintiff,                     MEMORANDUM & ORDER
                                                                19-CV-00895 (PKC) (RER)
                  - against -

FRONTLINE ASSET STRATEGIES, LLC,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         Plaintiff Olga Madorskaya, individually and purportedly on behalf of a class, brings this

action against Defendant Frontline Asset Strategies, LLC, alleging various violations of the Fair

Debt Collection Practices Act (“FDCPA”). Pending before the Court is Defendant’s motion to

dismiss (Dkt. 16), which the Court denies for the reasons set forth below.

                                               BACKGROUND

I.       Relevant Facts 1

         Some time prior to February 14, 2018, Plaintiff incurred credit card debt on a Citibank

N.A. account ending in 8173 for various personal expenses. (See Amended Complaint (“Am.

Compl.”), Dkt. 12, ¶¶ 12–16; Defendant’s Collection Letter (“Letter”), Dkt. 12-1, at 1.) Citibank

N.A. “charged off”2 the debt and sold the balance of $7,681.89 to JH Portfolio Debt Equities, LLC




         1 The Court assumes the truth of the Amended Complaint’s non-conclusory factual
allegations. See Arar v. Ashcroft, 585 F.3d 559, 567 (2d Cir. 2009) (en banc).
         2An original creditor “charges off” a debt by characterizing the debt as a loss due to the
likelihood that the debtor will never pay it off. See Charge off, Black’s Law Dictionary (11th ed.
2019).

                                                           1
(“JH Portfolio”), which hired Frontline to collect the debt. (Id. ¶¶ 17, 19.) At that point, Citibank

N.A. allegedly ceased charging interest and late fees on the debt. (Id. ¶ 18.)

        On or about February 14, 2018, Defendant sent Plaintiff a debt collection letter (the

“Letter”) (see id. ¶ 20), which stated, in part:

        Total Amount Due: $7,590.41
        Last Pay Date: 04/10/2017
        Total Due as of Charge-off: $7681.89
        Total Interest Accrued Since Charge-off: $346.02
        Total non-interest Charges or Fee Accrued Since Charge-off: $0.00
        Total Paid on Debt Since Charge-off: $0.00

(Letter, Dkt. 12-1, at 1.) The Letter included additional text in paragraph form, which stated: “As

of the date of this letter, you owe $7,590.41. Go to our secure website, www.payfrontline.co m,

[to] make payment in full or to see what payment options may be available to you.” (Id.) The

Letter “confused” Plaintiff, who could not determine the amount of the debt owed. (Am. Compl.,

Dkt. 12, ¶ 26.)

II.     Procedural History

        Plaintiff filed the instant putative class action on February 14, 2019. (Dkt. 1.) On March

12, 2019, Defendant filed a pre-motion conference request to discuss its anticipated motion to

dismiss Plaintiff’s Complaint. (Dkt. 7.) Plaintiff amended her Complaint as of right under Federal

Rule of Civil Procedure 15(a)(1)(B) on May 24, 2019. (Dkt. 12.) Her Amended Complaint alleges

several violations of the FDCPA. First, Plaintiff alleges that Defendant, through its collectio n

letter, violated both 15 U.S.C. § 1692e(2), by falsely representing the amount of the debt owed,

and § 1692e(10), by making a false and misleading representation. (Am. Compl., Dkt. 12, ¶ 44.)

Second, Plaintiff alleges that Defendant violated 15 U.S.C. § 1692f, which prohibits unfair or

unconscionable debt collection practices, because Defendant attempted to collect an amount not

expressly authorized by the agreement creating the debt. (Id. ¶ 48.) Lastly, Plaintiff alleges that

                                                   2
Defendant violated 15 U.S.C. § 1692g(a)(1), which requires a debt collector to clearly notify the

consumer as to the amount of the debt in the initial communication. (Id. ¶ 54.) Plaintiff brings

her claims on behalf of two subclasses of individuals in New York who received a debt collectio n

letter from Defendant, attempting to collect a consumer debt owed to JH Portfolio, between

February 14, 2018 and March 7, 2019. (Id. ¶¶ 31–32.) Individuals in one class received letters in

which Defendant attempted to charge interest, charges, or fees post charge-off; individuals in the

second class received letters in which the total amount of debt as of charge-off, plus interest and/or

non-interest charges or fees, did not equal the “Total Amount Due.”3 (Id.)

       On June 11, 2019, Defendant renewed its request to file a motion to dismiss Plaintiff’s

Amended Complaint for substantially the same reasons as it sought to dismiss the origina l

Complaint. (Dkt 13.) By Order dated June 26, 2019, the Court set a briefing schedule for the

parties. Defendant’s motion to dismiss was fully briefed on July 22, 2019. (Dkts. 16, 17.)

                                    STANDARD OF REVIEW

       In order to survive a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), “a complaint must contain sufficient factual allegations, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “is not akin to a ‘probability requirement,’ but it requires more than a sheer

possibility that a defendant has acted unlawfully.” Id. (internal citation omitted). Determining



       3 The format of the Letter is allegedly the same for both subclasses, but the contents, and
whether the figures in the Letter add up, seem to differ as between the two subclasses.

                                                  3
whether a complaint states a plausible claim for relief is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679 (internal citation

omitted).

        In addressing the sufficiency of a complaint, courts must “accept as true the factual

allegations of the complaint, and construe all reasonable inferences that can be drawn from the

complaint in the light most favorable to the plaintiff.” Arar, 585 F.3d at 567. Nevertheless, a court

“need not credit conclusory statements unsupported by assertion of facts or legal conclusions . . .

presented as factual allegations.” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371,

404 (S.D.N.Y. 2001) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). At the pleadings stage,

the Court must limit its inquiry to the facts alleged in the complaint, the documents attached to the

complaint or incorporated therein by reference, and “documents that, while not explicitly

incorporated into the complaint, are ‘integral’ to plaintiff’s claims and were relied upon in drafting

the complaint.” Id. (citing Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 44 (2d Cir. 1991)).

                                          DISCUSSION

I.      Plaintiff Adequately States a Claim Under the FDCPA

        The FDCPA was enacted to “eliminate abusive debt collection practices, to ensure that

debt collectors who abstain from such practices are not competitively disadvantaged, and to

promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer

& Ulrich LPA, 559 U.S. 573, 577 (2010) (quoting 15 U.S.C. § 1692e). The FDCPA imposes civil

liability on debt collectors for certain prohibited debt collection practices, “establishes certain

rights for consumers whose debts are placed in the hands of professional debt collectors for

collection, and requires that such debt collectors advise the consumers whose debts they seek to

collect of specified rights.” DeSantis v. Comput. Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).



                                                  4
Furthermore, the FDCPA is “remedial in nature, [so] its terms must be construed in [a] liberal

fashion if the underlying Congressional purpose is to be effectuated.” Vincent v. The Money Store,

736 F.3d 88, 98 (2d Cir. 2013) (internal quotation omitted).

       A.      Defendant Is a Debt Collector Under the FDCPA

       To prevail on a claim under the FDCPA, a plaintiff must show that the following

requirements are met:

       (1) the plaintiff [is] a “consumer” who allegedly owes the debt or a person who has
       been the object of efforts to collect a consumer debt, and (2) the defendant
       collecting the debt is considered a “debt collector,” and (3) the defendant has
       engaged in any act or omission in violation of FDCPA requirements.

Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 522, 529 (S.D.N.Y. 2013) (internal citation

omitted). The FDCPA defines a “debt collector” as “any person (1) ‘who uses any instrumenta lity

of interstate commerce or the mails in any business the principal purpose of which is the collectio n

of any debts,’ or (2) ‘who regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.’” Mullery v. JTM Capital Mgmt., LLC, No.

18-CV-549 (LJV), 2019 WL 2135484, at *2 (W.D.N.Y. May 16, 2019) (quoting 15 U.S.C.

§ 1692a(6)).

       Plaintiff alleges that Defendant is a debt collector as defined under 15 U.S.C. § 1692a(6)

(Am. Compl., Dkt. 12, ¶ 11), while Defendant argues that it is not a debt collector under this

definition because the FDCPA “does not apply to those who collect their own debts” unless they

are “pretending to utilize an independent collector” (Defendant’s Memorandum in Support of

Motion to Dismiss (“Def.’s Mot.”), Dkt. 16-2, at 11 (citing Sluys v. Hand, 831 F. Supp. 321, 323

(S.D.N.Y. 1993))). In support of its position, Defendant maintains that Plaintiff’s Complaint




                                                 5
alleged that Defendant purchased the debt from JH Portfolio 4 and, therefore, the FDCPA cannot

apply to Defendant’s collection of its own debt unless Defendant was utilizing a third-party alias

to do so. (Id. at 12.) The relevant portion of the FDCPA excludes from the definition of “debt

collector” a person collecting debt “which was originated by such person.”               15 U.S.C.

§ 1692a(6)(F).

       Plaintiff maintains that any pleading deficiencies were cured in the Amended Complaint

and does not otherwise respond to Defendant’s argument. 5 (Plaintiff’s Memorandum of Law in

Opposition to Defendant’s Motion (“Pl.’s Opp.”), Dkt. 17, at 16 n.2.)          The Court finds no

meaningful difference between the allegations in the Complaint, as compared to those in the

Amended Complaint, but nevertheless considers only the relevant allegations in the Amended

Complaint. Plaintiff’s Amended Complaint identifies JH Portfolio as the “current creditor” of the

debt (Am. Compl., Dkt. 12, ¶ 17), and Defendant Frontline as the debt collector hired by JH

Portfolio (id. ¶ 19). 6 The Amended Complaint does not otherwise explicitly allege that JH

Portfolio sold the debt to Defendant, and the Letter, which is attached to and incorporated in the

Amended Complaint, identifies JH Portfolio as the “current creditor to whom the debt is owed.”

(Letter, Dkt. 12-1, at 1.) The Letter further states: “Your current creditor has placed the above-

mentioned account in our office to resolve” and also contains an “IMPORTANT NOTICE” that


       4 Defendant is referencing Plaintiff’s initial allegation, which reads: “After purchasing the
debt, Defendant began charging Plaintiff interest.” (Complaint, Dkt. 1, ¶ 22.)
       5  The relevant portion of the Amended Complaint reads: “Upon information and belief,
after purchasing the debt, Defendant began charging Plaintiff interest.” (Am. Compl., Dkt. 12,
¶ 23.)
       6  The allegations read, in full: “Sometime prior to February 14, 2018, Citibank N.A.
charged off the alleged debt at a balance of $7,681.89 and sold it to the current creditor, JH
Portfolio Debt Equities, LLC. . . . Sometime prior to February 14, 2018, JH Portfolio Debt
Equities, LLC hired the Defendant to collect on this debt.” (Am Compl., Dkt. 12, ¶¶ 17, 19.)

                                                 6
“[t]his communication is from a debt collector and is an attempt to collect a debt.” (Id.) The

contents of the Letter, in conjunction with the majority of Plaintiff’s allegations in the Amended

Complaint, thus weigh against interpreting Plaintiff’s vague allegation in the Amended Complaint

to mean that Defendant purchased the debt from JH Portfolio and is issuing a collection letter on

its own behalf. Accordingly, the Court finds that the Amended Complaint sufficiently alleges that

Defendant Frontline is not collecting its own debt and, therefore, is a debt collector within the

meaning of the FDCPA, and denies Defendant’s motion to dismiss on this issue.

       B.      Violations of Sections 1692e and 1692g

       Section 1692e of the FDCPA prohibits a debt collector from making a “false, deceptive, or

misleading representation.” 15 U.S.C. § 1692e. In the Second Circuit, two principles of statutory

construction guide courts’ assessments of alleged violations of § 1692e: (1) the FDCPA is liberally

construed to effectuate its purpose of consumer protection, and (2) collection notices are analyzed

from the perspective of the “least sophisticated consumer.” Taylor v. Fin. Recovery Servs., 886

F.3d 212, 214 (2d Cir. 2018) (internal citation omitted). The least sophisticated consumer test is

an objective one that “pays no attention to the circumstances of the particular debtor in question.”

Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012). And, despite the name, the least

sophisticated consumer is not wholly unsophisticated; they are “presumed to possess a rudimentar y

amount of information about the world and a willingness to read a collection notice with some

care.” Kolbasyuk v. Capital Mgmt. Servs. LP, 918 F.3d 236, 239 (2d Cir. 2019) (internal quotations

and citation omitted). Applying the standard of the least sophisticated consumer, a debt collector’s

representation is misleading or deceptive “if it is ‘open to more than one reasonable interpretatio n,

at least one of which is inaccurate.’” Avila v. Riexinger & Assocs., LLC, 817 F.3d 72, 75 (2d Cir.

2016) (quoting Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)).



                                                  7
       The Second Circuit reads a materiality requirement into the FDCPA’s prohibition of false,

deceptive, or misleading practices in the collection of a debt. See Cohen v. Rosicki, Rosicki &

Assocs., P.C., 897 F.3d 75, 85 (2d Cir. 2018) (“Several of our sister circuits have held that the least

sophisticated consumer standard encompasses a materiality requirement; that is, statements must

be materially false or misleading to be actionable under the FDCPA. . . . We reach that conclusio n

here, adopting the persuasive reasoning of these courts of appeals.”). The materiality requireme nt

functions as “a corollary to the well-established proposition that [i]f a statement would not mislead

the unsophisticated consumer, it does not violate the [FDCPA]—even if it is false in some technical

sense.” Id. at 85 (brackets in original) (internal quotation and citation omitted). Simply put, a debt

collector’s statement is material if it is capable of influencing the decisions of the least

sophisticated consumer. See id. at 86 (finding that statements identifying entity as a creditor were

immaterial where they did not misrepresent “nature or legal status of the debt or undermine a

[consumer’s] ability to respond to the debt collection”).

       The relevant portion of the FDCPA requires that a debt collector clearly notify a consumer

as to “the amount of the debt” in the initial communication or within five days after the initia l

communication.    15 U.S.C. § 1692g(a)(1). The least sophisticated consumer test also governs

alleged violations of § 1692g, under which a collection notice must ensure that the least

sophisticated consumer is able to “determine the minimum amount she owes at the time of the

notice, what she will need to pay to resolve the debt at any given moment in the future, and an

explanation of any fees and interest that will cause the balance to increase.” Carlin v. Davidson

Fink LLP, 852 F.3d 207, 216 (2d Cir. 2017).

       Defendant argues that the alleged misrepresentations in the Letter are immaterial because

Plaintiff did not make any payments toward the debt and thus is in “no worse a financial situatio n



                                                  8
today as a result of Frontline’s Letter.” (Def.’s Mot., Dkt. 16-2, at 17.) But Defendant misapplies

the applicable standard, which does not require that a consumer be in a worse financial situatio n

as a result of the alleged misrepresentation, but rather “focuses on whether the false statement

would ‘frustrate a consumer’s ability to intelligently choose his or her response.’” Cohen, 897

F.3d at 86 (quoting Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1034 (9th Cir. 2010)). Here,

as the Court discusses infra, the information contained in the Letter is sufficiently ambiguous as

to influence the decision-making ability of the least sophisticated consumer and thus satisfies the

materiality requirement of the FDCPA. 7

       Here, Plaintiff alleges that the Letter implicated two subsections 8 of § 1692e: by “false ly

representing the amount of the debt,” per § 1692e(2), and by making a “false and mislead ing

representation” of the amount of the debt owed, per § 1692e(10). (Am. Compl., Dkt. 12, ¶ 44.)

Plaintiff also alleges that the Letter violated § 1692g(a)(1) by not notifying Plaintiff clearly as to

the amount of the debt. (Id. ¶ 54.) Plaintiff relies on the purported ambiguity of the Letter’s

itemized totals for debt owed and interest accrued, arguing that the Letter leaves a consumer unable

to ascertain the amount of the total debt owed because that person might assume that the “Total

Amount Due” is $7,590.41, or instead read the amount due as the “Total Due as of Charge- off:

$7,681.89,” or, alternatively, add the “Total Interest Accrued Since Charge-off: $346.02” to either

of these figures to reach totals of $7,936.43 or $8,027.91, respectively. (Id. ¶ 26.)


       7   Defendant notes that, should the Court reach this conclusion, Defendant has an
affirmative defense of bona fide error under 15 U.S.C. § 1692k(c). The Court does not consider
this purported defense at this stage of the proceedings because, “whether a debt collector is entitled
to this defense is an issue of fact not appropriate for resolution on a motion to dismiss.” Wong v.
Alt. Claims Mgmt., LLC, No. 17-CV-3133 (ER), 2017 WL 5635533, at *3 n.4 (S.D.N.Y. Nov. 22,
2017) (citing Hess v. Cohen & Slamowitz LLP, 637 F.3d 117, 125 (2d Cir. 2011)).
       8 These two subsections “set forth a non-exhaustive list of practices that fall within” the
realm of possible violations of Section 1692e. Avila, 817 F.3d at 75.

                                                  9
        In support of this theory, Plaintiff relies on Meola, a decision from this district, in which a

debt collection notice was found to be ambiguous because it listed a “current total balance,” an

“amount due at charge off” (that was equal to the stated “interest accrued since charge off”), and

a separate “miscellaneous fees since charge off” amount, as well as “total payments since charge

off.” Meola v. Asset Recovery Sols., LLC, No. 17-CV-1017 (MKB) (RER), 2018 WL 5020171, at

*3 (E.D.N.Y. Aug. 15, 2018), report and recommendation adopted, No. 17-CV-1017 (MKB)

(RER), 2018 WL 4660373 (E.D.N.Y. Sept. 28, 2018) (denying motion to dismiss plaintiff’s

FDCPA claims where the ambiguity of the itemized totals rendered the least sophisticated

consumer “unable to deduce the actual amount of the debt as of the date of the letter”).

                1.      Total Amount of Debt Owed

        With respect to the Letter’s representation of the Total Amount of Debt Owed, the instant

action is distinguishable from Meola, because, unlike the collection letter at issue in that case,

Defendant’s collection letter explicitly states that, “As of the date of this letter, you owe

$7,590.41.” (Letter, Dkt. 12-1, at 1.) Plaintiff nonetheless maintains that, as in Meola, a debtor

could still have reasonably read the Letter to mean that the total amount due would be the sum of

the accrued interest and the total due as of charge off. However, this argument cannot withstand

the clear and unambiguous language of the Letter specifying the amount owed on the date on which

the Letter was sent. Plaintiff’s assertion that Defendant’s motion can be granted only if the least

sophisticated consumer would not reasonably add the $7,681.89 “Total Due as of Charge-off” to

the $346.02 “Total Interest Accrued Since Charge-off,” while perhaps theoretically correct, is

irrelevant, since it ignores the facts in this case, which do not support a plausible inference that the

least sophisticated consumer reasonably would make this mistake or be confused in this way.




                                                  10
Accordingly, the Court finds that the Letter was not misleading or ambiguous as to the Total

Amount of Debt Owed, even to the least sophisticated consumer.

               2.      Accrued Interest and Fees

       The Letter’s inclusion of a non-zero amount of interest accrual remains, however, as a

sufficient ground on which to deny Defendant’s motion to dismiss.              The Second Circuit’s

developing case law has addressed the disclosure of interest accrual in two sets of circumstances.

Generally, “the FDCPA requires debt collectors, when they notify consumers of their account

balance, to disclose that the balance may increase due to interest and fees.” Avila, 817 F.3d at 76

(noting that to do otherwise could “mislead the least sophisticated consumer into believing that

payment of the amount stated [would] clear her account”). However, if interest is not accruing on

a debt, and a collection notice correctly states a debtor’s balance without mentioning interest or

fees, “then the notice will neither be misleading within the meaning of Section 1692e, nor fail to

state accurately the amount of the debt under Section 1692g.” Taylor, 886 F.3d at 215.

       In Meola, the court concluded that the opposite is true as well: “If a debt collection notice

incorrectly states the consumer’s balance while at the same time mentions, or at least implies,

incorrectly, that interest and fees may be accruing,” then the notice violates Section 1692g. Meola,

2018 WL 5020171, at *4 (emphasis in original). This reasoning turned, in part, on the non-zero

amount of “interest accrued since charge-off” listed in the debt collection letter at issue, which, the

Meola court found, created ambiguity for the least sophisticated consumer because it suggested

that interest might accrue in the future. See id. at *3 (“If interest has accrued since charge off, it

is quite reasonable to assume that it continues to accrue.”).        While the court in Meola was

considering a claim brought only under Section 1692g, this Court concludes that the same

reasoning applies here to Plaintiff’s claims under Section 1692e, given the close interplay between



                                                  11
the statutory subsections. See Taylor, 886 F.3d at 215 (“read[ing] Sections 1692e and 1692g in

harmony” to conclude that a collection notice was misleading under the former section and

ambiguous under the latter).

       The instant action constitutes a hybrid of these fact patterns. Here, the collection notice

correctly stated Plaintiff’s balance but also implied that interest and fees could be accruing, as the

Letter lists: “Total Interest Accrued Since Charge-off: $346.02.” (Letter, Dkt. 12-1, at 1.) Plaintiff

plausibly alleges that this reference indicated that interest was accruing on the debt (Am. Compl.,

Dkt. 12, ¶ 23) and that Defendant was “illegally charging interest and fees” (id. ¶ 25). Defendant

maintains that interest was not charged on the Debt and relies on Taylor for the proposition that

debt collectors have “no affirmative obligation to disclose that interest is not accruing.” (Def.’s

Mot., Dkt. 16-2, at 14 (citing Taylor, 886 F.3d at 214).) However, this is an overbroad reading of

Taylor, the facts of which are distinguishable from the situation presented here, where the

collection letter showed a non-zero monetary value for accrued interest. See Taylor, 886 F.3d at

215 (concluding that a collection notice must correctly state a consumer’s balance and not mention

interest or fees in order not to be misleading if no interest or fees are accruing); see also Dow v.

Frontline Asset Strategies, LLC, 783 F. App’x 75, 76 (2d Cir. 2019) (summary order) (relying on

Taylor to find that a debt collection notice was not misleading where the itemized totals reflected

a zero-dollar amount in interest, fees, and charges). Taylor is therefore inapplicable to the facts of

this case, in which there is both a stated current balance and a non-zero amount of interest. The

Court concludes that, as a result, under the FDCPA, the Letter should have provided informa tio n

as to whether interest is accruing on the debt.

       Defendant argues, alternatively, that even the least sophisticated consumer in this scenario

would assume that interest was not accruing because, having not paid any interest on the debt, such



                                                  12
a consumer would see that the ostensibly more recent “Total Amount Due” is lower than the past

“Total Due as of Charge-off” and simply assume that the debt would “deteriorate[] on its own,”

absent any interest payments. (Def.’s Mot., Dkt. 16-2, at 17.) However, and to reiterate, a debt

collector’s representation is misleading or deceptive “if it is ‘open to more than one reasonable

interpretation, at least one of which is inaccurate.’” Avila, 817 F.3d at 75 (quoting Clomon, 988

F.2d at 1319). Even assuming that the least sophisticated consumer could reasonably conclude

that the debt is deteriorating of its own accord, such a consumer could also reasonably conclude

that the $346.02 amount of interest accrued must still be paid. Thus, not only does Defendant’s

argument lack any precedential support, but it still fails to address why the least sophisticated

consumer would reasonably ignore the non-zero amount of “Total Interest Accrued since Charge-

off” without any information to otherwise confirm that the Total Amount Due was not accruing

interest that would have to be paid in the future.

       Accordingly, the Court denies Defendant’s motion to dismiss Plaintiff’s claims under

Sections 1692e(2), 1692e(10), and 1692g(a)(1) as to the accrual of interest on the debt. These

claims shall proceed. See Meola, 2018 WL 5020171, at *3 n.1 (“Given that the parties have not

conducted discovery on whether interest on this account has accrued and/or will continue to accrue,

it would be premature to dismiss the amended complaint in light of the case law and [the debt

collection letter’s] ambiguity concerning whether interest and fees continue to accrue.”).

               3.      Violation of Section 1692f

       Plaintiff also claims that Defendant’s alleged charging of interest on the debt, despite

having “no contractual or legal right” to do so, violated § 1692f(1) of the FDCPA, which prohibits

“[t]he collection of any amount (including any interest, fee, charge, or expense incidental to the

principal obligation) unless such amount is expressly authorized by the agreement creating the



                                                     13
debt or permitted by law,” 15 U.S.C. § 1692f(1). (Am. Compl., Dkt. 12, ¶ 24.) Plaintiff makes

out a plausible claim in this regard. “When assessing the lawfulness of the charge [under § 1692f],

the relevant contractual relationship is that between Plaintiff and [creditor], not Plaintiff and [debt

collector].” Maleh v. United Collection Bureau, Inc., 287 F. Supp. 3d 265, 275 (E.D.N.Y. 2018);

see also Shami v. Nat’l Enterprise Sys., No. 09-CV-722 (RRM) (VVP), 2010 WL 3824151, at *4

(E.D.N.Y. Sept. 23, 2010) (denying motion to dismiss where it was unclear “whether the

underlying contract between Plaintiff and the original creditor contemplated future transactiona l

fees”). As in Shami, it is not clear here whether the original creditor, Citibank N.A., waived its

right to charge interest or late fees on the debt in the future. However, because Plaintiff alleges so

in her Amended Complaint 9 —giving rise to a plausible inference that any interest assessed after

charge-off, as indicated in the Letter, violated § 1692f—dismissal of her claim would not be

appropriate at this time.

II.     The Release Executed by Plaintiff Does Not Bar Her Claims at This Stage

        At some point prior to November 7, 2018, Plaintiff was sued by an entity identified as

“JHPDE Finance 1, LLC,” in Kings County Civil Court, for recovery of a debt associated with

what appears to be the same account at issue in this case, “Citibank 8173.”10 (See Exhibit B

(“Release”), Dkt. 16-5, at 1. 11 ) Plaintiff and JHPDE Finance 1, LLC reached a stipulated




        9 Plaintiff alleges in the Amended Complaint that Citibank, in fact, “ceased charging any
interest and late fees, and waived any right to charge interest or late fees in the future” at the time
it charged off Plaintiff’s debt. (Am. Compl., Dkt. 12, ¶ 18.)
        10   See Index No. 25255/18.
        11This lawsuit is not referenced in the Amended Complaint but is documented in Exhib it
B to Defendants’ motion, as indicated above.

                                                  14
settlement on November 7, 2018, as part of which Plaintiff agreed to pay $3,500 to settle the action.

(Id.) The settlement also contained a clause (the “Release”), which reads in its entirety:

        [Plaintiff], his/her heirs, successors, legal representatives and assigns hereby
        release, acquit and forever discharge [JHPDE Finance 1, LLC] and all of its
        affiliates, parents and/or subsidiaries, representative managing partners, officers,
        directors, shareholders, employees, agents, assigns, successors, attorneys, and all
        others associated hereto, from any and all claims, liabilities, demands, suits, and
        causes of action, whether vested or contingent, accrued or unaccrued, whether or
        not such claims were or could have been raised herein, or as a result of any activities
        related to the debt and/or plaintiff’s account.

(Id.) Defendant argues that Plaintiff’s FDCPA claims are barred by the Release signed by Plaintiff

and entity JHPDE Finance 1, LLC on November 7, 2018. (See Def.’s Mot., Dkt. 16-2, at 9.)

        Defendant maintains that the Release covers the instant action, as the Letter identifies

JHPDE Finance 1, LLC as the “current creditor to whom the debt is owed.” (See Letter, Dkt. 12-

1, at 1.) Plaintiff argues that JHPDE Finance 1, LLC is a corporate entity distinct from the creditor

JH Portfolio Debt Equities, LLC named in the Amended Complaint and referred to in the Letter.

(Pl.’s Opp., Dkt. 17, at 14.) Plaintiff and Defendant have each attached several relevant documents

as exhibits to their motion briefing and request that the Court consider them in deciding

Defendant’s motion. Specifically, both parties have attached copies of the Settlement Stipulatio n

(Dkts. 16-5, 17-3), and Plaintiff has filed as exhibits (1) corporate information for JH Portfolio

Debt Equities, LLC (Dkt. 17-4), and (2) corporate information for JHPDE Finance 1, LLC (Dkt.

17-5). For the reasons set forth below, the Court takes judicial notice of these exhibits, but not for

the truth of the matters asserted therein.

        In determining the adequacy of a claim pursuant to Rule 12(b)(6), “a district court may

consider the facts alleged in the complaint, documents attached to the complaint as exhibits, and

documents incorporated by reference in the complaint.” See DiFolco v. MSNBC Cable L.L.C.,

622 F.3d 104, 111 (2d Cir. 2010) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d

                                                  15
Cir. 2002)). Where the complaint does not incorporate a document by reference, the court may

still consider it if the complaint “relies heavily upon its terms and effect” so as to render the

document “integral” to the complaint.        DiFolco, 622 F.3d at 111 (quoting Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006)). The “integral to the complaint” exception is also

often recognized for extrinsic documents such as “contract[s] or other legal document[s]

containing obligations upon which the plaintiff’s complaint stands or falls.”          Glob. Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006). For a court to consider a

document, even if the document is integral to the complaint, “it must be clear on the record that no

dispute exists regarding the authenticity or accuracy of the document. It must also be clear that

there exist no material disputed issues of fact regarding the relevance of the document.” DiFolco,

622 F.3d at 111 (quoting Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006)). A Court may take

judicial notice of public records integral to a complaint, but not attached to it, so long as the Court

does not use such records to establish the truth of the matter asserted therein. See Roth v. Jennings,

489 F.3d 499, 509 (2d Cir. 2007).

       Even assuming, without deciding, that the Release and the documents proffered by the

parties relating to the Release are integral to Plaintiff’s Amended Complaint, 12 the Court still may

only take judicial notice of their existence, but not their contents.      There remains a material

disputed issue of fact regarding the relationship, if any, between the entities JHPDE Finance 1,

LLC, and JH Portfolio Debt Equities, LLC. Plaintiff points to the New York State Corporation


       12  Whether these documents are integral to the Amended Complaint is unclear. On the one
hand, the Release and the related documents concern the debt at issue in this matter, and the parties
seem to agree that these documents are integral to the Amended Complaint. See Glob. Network
Commc’ns, Inc., 458 F.3d at 157. On the other hand, the debt itself, and Defendant’s right to
collect on it, do not form the gravamen of this case; rather, it is the debt collection letter sent by
Defendant that lies at the heart of Plaintiff’s FDCPA claim. However, the Court need not resolve
this issue because it does not affect the Court’s decision with respect to the instant motion.

                                                  16
Division (“NYSCD”) website, which allegedly reflects that JH Portfolio Debt Equities, LLC is a

“foreign limited liability company organized under the laws of California,” whereas JHPDE

Finance 1, LLC is a “foreign limited liability company organized under the laws of Delaware.”

(Pl.’s Opp., Dkt. 17, at 14.) Regardless of their veracity, Plaintiff’s assertions nevertheless are

insufficient to negate an agent, successor, or affiliate relationship between the two entities, as the

Release would encompass if it applied. At the same time, Defendant’s invocation of the Release

as a bar to Plaintiff’s FDCPA claims is not sufficient for this Court to grant the claims’ dismissa l,

so long as the parties dispute the identity of the parties to whom the Release applies. The Court,

therefore, takes judicial notice of the Settlement Stipulation and of the NYSCD website pages but

does not rely on them to establish the truth of the matters asserted therein.

       Accordingly, the Court declines to grant Defendant’s motion on the basis that the Release

bars Plaintiff’s FDCPA claims.

                                          CONCLUSION

       For all of the foregoing reasons, Defendant’s motion to dismiss is denied, except as to

Plaintiff’s FDCPA claim based on the Letter’s statement about the total amount of debt owed, i.e.,

the “Total Amount Due.”        Plaintiff’s individual and putative class claims under 15 U.S.C.

§§ 1692e(2), 1692e(10), 1692f(1), and 1692g(a)(1), based on the Letter’s failure to clearly state

whether interest on the debt is accruing or may accrue in the future, will proceed.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge

Dated: January 27, 2020
       Brooklyn, New York



                                                 17
